June 11, 1936. The opinion of the Court was delivered by
This action was brought by T.K. Trotter, Receiver of the Bank of Bethune, against Merchants  Farmers Bank of Bethune, to recover the sum of $4,445.53, which amount had been previously paid to the defendant bank by the former Receiver of the Bank of Bethune as a preferential claim.
The cause was referred to the Master for Kershaw County, who found all issues of law and fact against the defendant. Upon exceptions being taken to the Circuit Court, the Referee's report was confirmed in its entirety. The appeal to this Court involves and comprehends *Page 459 
the same issues which were before the Master and the Circuit Court, except that it, for the first time, brings into the case the question as to whether the transaction in litigation constituted a trust ex maleficio. As this issue was not presented to nor passed upon by the Circuit Court, it may not be considered here.
Upon a careful consideration of the record and the issues made by the exceptions, this Court is satisfied with the findings of fact and conclusions of law reached by the Master and confirmed by the Circuit Court. As additional support to the Circuit decree, we cite the case of SouthCarolina State Bank v. Citizens' Bank, 173 S.C. 496,176 S.E., 346, 95 A.L.R., 667, where similar and applicable principles of law are discussed.
Let the report of the Master, commencing at "Findings of Fact," be reported, together with the decree of the Circuit Court.
All exceptions are overruled.
It is the judgment of this Court that the judgment of the Circuit Court be affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER, BONHAM and BAKER concur.